Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/22 has been entered.
 
Status of Claims and Response to Applicants’ Remarks
Claims 1, 6-20, and 22 are pending as of the response filed on 6/29/22. Claims 2-5, 21, and 23 have been canceled. Claims 9-20 are currently withdrawn from examination due to the restriction requirement; claims 1, 6-8, and 22 are currently under examination.
The previous 102(a)(1) rejection over Klein, publ. 1993 is withdrawn in consideration of Applicants’ arguments.
New rejections under 35 USC 103 are made upon further consideration of the claims, discussed below.
Claims 1, 6-8, and 22 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein, WO 2011066577 A1 (publ. 6/3/2011).
The claims are drawn to a tumescent composition comprising a glucocorticoid drug as an anti-inflammatory drug dissolved in a tumescent solution, wherein: (a) a tumescent concentration of the glucocorticoid drug is simultaneously: 1) below a threshold for local, subcutaneous tissue toxicity, 2) above a threshold for positive local therapeutic effect, and 3) above a concentration safely achievable by intravenous (IV), intramuscular (IM) or oral (PO) delivery; and (b) the tumescent solution comprises: (i) the elected vasoconstrictor, epinephrine; and (ii) a pharmaceutically acceptable carrier.
Klein teaches a tumescent antibiotic solution which comprises an antibiotic component, an anesthetic, a vasoconstrictor, and a pharmaceutically acceptable carrier, wherein the solution is administered subcutaneously in situations wherein establishing IV access is difficult, impossible, or undesirable (title & abstract; para [0001], [0026]). Klein teaches the solution to be used for a variety of surgical procedures such as liposuction and mastectomy, and for reducing surgical site infection (abstract; para [0026]). Klein teaches epinephrine as a preferred vasoconstrictor, present in the tumescent solution at a concentration of approximately 0.2-1.5 mg/L (para [0028], [0036], [0111]). Klein teaches a solution comprising an antibiotic, an anesthetic, and a vasoconstrictor and solvent as TLAnti, and that the relative concentrations of the components of TLAnti may vary depending on the level of anesthesia required at a given surgical site, likelihood of bleeding, risk of infection, or other patient factors such as age, weight, or liver function (para [0102]). Klein teaches the TLAnti solution to also comprise an anti-inflammatory agent (para [0041], [0045-0046], [0078]), with glucocorticoids taught as examples of anti-inflammatory agents (para [0113]). Klein teaches the subcutaneous, continuous, systemic delivery of a drug by the tumescent solution has a similar therapeutic effect to continuous IV infusion but in the absence of the expense, difficulties, and risk of IV infusion; the tumescent solution delivered subcutaneously is preferred over intramuscular or oral drug delivery (para [0085]). Klein also teaches tumescent delivery of pharmaceutical agents provides a highly localized and sustained dosage of the pharmaceutical agents to the delivery site; for example, the concentration of antibiotic and local anesthetic within the TLAnti significantly exceeds the concentration that can safely achieved by IV delivery (para [0115]). Tumescent delivery of TLAnti is also taught to be associated with virtually no risk of toxicity (para [0137]). Klein teaches the therapeutic substances in TLAnti to be dissolved in a crystalloid solution (para [0153]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the instant claims to have arrived at a tumescent solution comprising an antibiotic, and a glucocorticoid anti-inflammatory drug dissolved in a tumescent solution, wherein the tumescent solution also comprises epinephrine as a vasoconstrictor, and a pharmaceutically acceptable carrier, in view of the teachings of Klein, because Klein teaches a tumescent solution comprising an antibiotic, epinephrine as a preferred vasoconstrictor, a local anesthetic, and a pharmaceutical carrier, in addition to an anti-inflammatory drug such as a glucocorticoid, for subcutaneous delivery, which has significant advantages over oral, intravenous, and intramuscular dosage forms. Furthermore, Klein teaches the tumescent solution to provide highly localized dosage of pharmaceutical agents to the delivery site, and that the concentration of pharmaceutical agents within the tumescent solution, delivered subcutaneously, far exceeds the concentration safely achievable by IV delivery; Klein also teaches there to be virtually no risk of toxicity. Therefore, as a glucocorticoid is taught as a pharmaceutical agent in the tumescent solution, it would have been prima facie obvious to one of ordinary skill in the art to have arrived at a concentration of glucocorticoid in the tumescent solution that would have been simultaneously: 1) below a threshold for local, subcutaneous tissue toxicity, 2) above a threshold for positive local therapeutic effect, and 3) above a concentration safely achievable by intravenous (IV) delivery, as recited by instant claim 1. Regarding the limitation of instant claim 8, “wherein said glucocorticoid drug reduces neuropathic pain or the risk of developing neuropathic pain”, as Klein teaches the inclusion of an anti-inflammatory glucocorticoid drug in a tumescent solution further comprising a vasoconstrictor and pharmaceutical carrier, it would have been reasonably expected that the glucocorticoid would have provided the same effect as recited by instant claim 8, as products of the same chemical composition must possess the same properties. See MPEP 2112.01(II): "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein, WO 2011066577 A1 (publ. 6/3/2011) as applied to claims 1 and 6-8 above, and further in view of Hexsel, US 20140213562 A1 (publ. 7/31/2014, filed on 4/2/2014).
The claims are drawn to a tumescent composition comprising a glucocorticoid drug as an anti-inflammatory drug dissolved in a tumescent solution, wherein: (a) a tumescent concentration of the glucocorticoid drug is simultaneously: 1) below a threshold for local, subcutaneous tissue toxicity, 2) above a threshold for positive local therapeutic effect, and 3) above a concentration safely achievable by intravenous (IV), intramuscular (IM) or oral (PO) delivery; and (b) the tumescent solution comprises: (i) a vasoconstrictor; and (ii) a pharmaceutically acceptable carrier, wherein the glucocorticoid drug is the elected compound, triamcinolone.
Klein teaches as discussed previously, however, triamcinolone is not explicitly taught. 
Hexsel teaches local injections of corticosteroids, with triamcinolone taught as a preferred corticosteroid, to provoke atrophy of small fat deposits on the face and/or body (title & abstract; para [0003]). Hexsel teaches glucocorticoids such as triamcinolone as having strong anti-inflammatory and immunosuppressive effects (para [0008-0009], [0011]); additionally, triamcinolone is taught as an intermediate-acting injectable corticosteroid (para [0010]). Hexsel further teaches a composition comprising at least one corticosteroid with optionally an anesthetic solution and a vasoconstrictor (para [0015-0021]). Hexsel further teaches the local injectable corticosteroid solution to be used to treat residual areas of liposuction or other localized fat accumulation, wherein the solution is injected subcutaneously (para [0058-0061]). Hexsel teaches triamcinolone and its derivatives to be considered very safe for clinical use (para [0095]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have incorporated triamcinolone as an anti-inflammatory glucocorticoid into the tumescent solution taught by Klein, in view of the teachings of Hexsel. As discussed previously, Klein teaches a tumescent solution comprising an antibiotic, a vasoconstrictor, a local anesthetic, and an anti-inflammatory agent such as a glucocorticoid, for subcutaneous delivery, and that this solution is used in surgical procedures such as liposuction, or to prevent infection at surgical sites. Hexsel teaches triamcinolone as a glucocorticoid that has strong anti-inflammatory effects, suitable for subcutaneous injection; Hexsel further teaches triamcinolone as a preferred glucocorticoid because of its safety profile. As such, one of ordinary skill in the art would have been motivated to have incorporated triamcinolone as an anti-inflammatory glucocorticoid into the tumescent solution taught by Klein, and have had a reasonable expectation of success. 


Information Disclosure Statements
The IDS filed on 6/29/22 & 8/5/22 have been considered. 


Conclusion
Claims 1, 6-8, and 22 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627